DETAILED ACTION
This action is in response to an application filed on July 22nd, 2020. Claim 1-22 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on December 16th, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22nd, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: vehicle driving control device 200, which is referenced in page 7 para 0057 line 30 of the specification, is not shown in figure 1.  
The drawings are objected to because, in FIG. 2, “DRIVING DEVICE 200” is inconsistent with the specification which refers to it as “vehicle driving control device 200” in page 8 para 0059 lines 4-5. It is recommended that either FIG. 2 or the specification should be amended for consistency.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are recommended in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 4, 6, 8, 14, 17, and 19 are objected to because of the following informalities: 
Claim 3: claim 2 recites "an activation signal, an inactivation signal, or a response signal" while claim 3 recites "the activation signal, the inactivation signal, and the response signal" which is improper as claim 3 implies that all three signals are transmitted at the same time and are told to stop transmitting at the same time while claim 2 implies that each one is transmitted exclusively. This might be a grammatical error and the intent of claim 3 was that each type of signal may be individually told to 
Claim 4: the preamble of claim 4 does not make clear what the dark current breaker is included in. If it is supposed to be a part of the vehicle then claim 4 should recite "The vehicle of claim 2, further comprising a dark current breaker..." to avoid confusion as the last time a preamble used the word "include" was to talk about the electronic control devices which is the focus of claim 2.
Claim 6: This claim does not specify if the electronic control devices only continues to transmit the activation signal if the response signal IS from the other electronic device or if the electronic control devices only continues to transmit the activation signal if the response signal IS NOT from the other electronic device.
Claim 8: claim 8 recites “…determine whether the response signal for the inactivation signal is received…” and the response signal for the inactivation signal lacks antecedent basis as the are no response signals for the inactivation signals recited in the claims which this claim is dependent upon. Applicant is recommended to changed the claim to read: “…determine whether a response signal for the inactivation signal is received…”.
Claim 14: Claim 13 recites "an activation signal, an inactivation signal, or a response signal" while claim 14 recites "the activation signal, the inactivation signal, and the response signal" which is improper as claim 14 implies that all three signals are transmitted at the same time and are told to stop transmitting at the same time while claim 13 implies that each one is transmitted exclusively. This might be a grammatical 
Claim 17: This claim does not specify if the electronic control devices only continues to transmit the activation signal if the response signal IS from the other electronic device or if the electronic control devices only continues to transmit the activation signal if the response signal IS NOT from the other electronic device.
Claim 19: claim 19 recites “…determining whether the response signal for the inactivation signal is received…” and the response signal for the inactivation signal lacks antecedent basis as the are no response signals for the inactivation signals recited in the claims which this claim is dependent upon. Applicant is recommended to change the claim to read: “…determining whether a response signal for the inactivation signal is received…”.
Appropriate correction is recommended.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-18, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yousefi et al. (US Pub. No. 20120109446 A1), herein after Yousefi.
Regarding claim 1, Yousefi teaches [a] vehicle comprising: a vehicle driving control device configured for driving the vehicle (Yousefi: Para. 0139; "A vehicle control module 38 may be one or more processing modules, a network node module, an electronic control unit, and/or a vehicle assembly."); and a plurality of electronic control devices engaged to the vehicle driving control device and configured to control the vehicle driving control device (Yousefi: Para. 0139; "The processing modules 44 may implement one or more electronic control units (ECU), one or more control units, one or more steer by wire controllers, one or more drive by wire controllers, one or more central processing units, one or more co-processing units, and/or one or more other controllers."), wherein each of the plurality of electronic control devices includes: a memory configured to store a predetermined reference (Yousefi: Para. 0139; "The processing module 44 may be a single processing device or a plurality of processing devices. Such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic and a processor connected to the memory and configured to perform vehicle network communication with another electronic control device among the plurality of electronic control devices, to compare a signal of the vehicle network communication with the predetermined reference, and to determine whether to control the vehicle driving control device according to a result of the comparison (Yousefi: Para. 0192 and 0342; "The link manager 440, alone or in combination with the processing module 438, monitors the "health" of the transmissions and receptions of packets via the active interconnecting port 444. For example, if the data rate of transmissions via the active interconnecting port 444 is lower than a desired threshold due to errors, other factors, or the cable is broken, then the link may be flagged as being in a degenerative state. If the degenerative state compares unfavorably to a threshold, the link manager 440 may deactivate the current active interconnecting port and activate another interconnecting port 444." "If there is also an externally sensed safety issue, the method continues by activating auto safety precaution measures (e.g., auto braking, auto steering, auto transmission adjustment, etc.) 956.").
Regarding claim 2, Yousefi teaches [t]he vehicle of claim 1, wherein each electronic control device is configured to transmit at least one of an activation signal, an inactivation signal, or a response signal to the plurality of electronic control devices (Yousefi: Para. 0194; 
Regarding claim 3, Yousefi teaches [t]he vehicle of claim 2, wherein each electronic control device is configured to stop transmitting the activation signal, the inactivation signal, and the response signal according to an intensity of the vehicle network communication signal and the predetermined reference (Yousefi: Para. 0192; "The link manager 440, alone or in combination with the processing module 438, monitors the "health" of the transmissions and receptions of packets via the active interconnecting port 444. For example, if the data rate of transmissions via the active interconnecting port 444 is lower than a desired threshold due to errors, other factors, or the cable is broken, then the link may be flagged as being in a degenerative state. If the degenerative state compares unfavorably to a threshold, the link manager 440 may deactivate the current active interconnecting port and activate another interconnecting port 444.").
Regarding claim 4, Yousefi teaches [t]he vehicle of claim 2, further including a dark current breaker, wherein at least one of the electronic control devices is configured to control the dark current breaker to cut off current flowing to the vehicle driving control device upon determining that a predetermined first time period has elapsed after the transmitting the at least one of the activation signal, the inactivation signal, or the response signal to the plurality of electronic control devices (Yousefi: Para. 0353-0356; "FIG. 66 is a logic diagram of another embodiment of a method for controlling power distribution within a vehicular communication network that may be performed by a POE distribution module within a network node module. The method begins by monitoring current draw of each device of the network node module 1074. The method continues by determining whether the current draw for each device exceeds a current limit threshold 1076. If the current draw of a device exceeds the current limit, the POE distribution module disables power to the device 1078 and sends a corresponding message to the POE management module 1080. The method then continues by determining whether to resume providing power to the device 1082. Such a determination may be based on receiving a signal from the POE management module, a retry mechanism, an indication that the device has been replaced, and/or another indication." "The POE distribution module will resume providing Power to the device upon receipt of a message from the POE management module to do so. If a message to reset a device is not received, the message continues by determining whether a message to power down a device is received 1088. If not, the method repeats as shown.").
Regarding claim 5, Yousefi teaches [t]he vehicle of claim 2, wherein each electronic control device, upon receiving the response signal within a predetermined first time period after the transmitting the at least one of the activation signal, the inactivation signal, or the response signal to the plurality of electronic control devices, is configured to stop transmitting the activation signal to the other electronic control device among the plurality of electronic control devices (Yousefi: Para. 0355 and 0598; "If the current draw of the devices does not exceed a 
Regarding claim 6, Yousefi teaches [t]he vehicle of claim 5, wherein each electronic control device is configured to determine whether the response signal is input from the other electronic control device, and to continue to transmit the activation signal for a predetermined second time period (Yousefi: Para. 0355; "If the current draw of the devices does not exceed a current limit, the method continues by determining whether a message to reset a device is received 1086. If yes, the method continues by disabling power to the device 1078 and sending a corresponding message to the POE management module 1080. The POE distribution module will resume providing Power to the device upon receipt of a message from the POE management module to do so.").
[t]he vehicle of claim 2, wherein each electronic control device is configured to transmit the inactivation signal upon determining that a predetermined third time period has elapsed for the vehicle to be turned off or to enter a state in which the vehicle does not require autonomous driving (Yousefi: Para. 0622-0623; "FIG. 125 is a logic diagram of an embodiment of method for power management in a vehicle network communication system that may be performed by the processing module of the power management module. The method begins by selecting a device coupled to the network fabric 1964. The selection may be based on a periodic checking of devices coupled to the network fabric, monitoring activity of the device, in response to a request, etc. The method continues by determining whether to enable power savings for the particular device 1966. Such a determination may be based on the current state of the device. For example, the current state may be an active state or an idle state.").
Regarding claim 10, Yousefi teaches [t]he vehicle of claim 1, wherein the electronic control device is configured to determine at least one of steering information, driving information, or posture information according to a result of the vehicle network communication, and is configured to control the vehicle driving control device to keep driving the vehicle according to a result of on the determination of the at least one of the steering information, the driving information, and the posture information (Yousefi: Para. 0342 and 0586; "If there is also an externally sensed safety issue, the method continues by activating auto safety precaution measures (e.g., auto braking, auto steering, auto transmission adjustment, etc.) 956. The method continues by determining whether the auto safety measures were successful in avoiding an accident 958. If yes, the method repeats 960. If not, the method continues by 
Regarding claim 11, Yousefi teaches [t]he vehicle of claim 1, further including a warning device configured to warn a user of an abnormality of the vehicle (Yousefi: Para. 0309; "The user outputs are used to inform the driver of various vehicle conditions. For example, the user outputs may include one or more displays, one or more gauges, a GPS display, a heads-up display, audible alarms, visual alarms, etc."), wherein each electronic control device is configured to control the warning device to warn the user of the abnormality regarding at least one of steering, driving, or posture of the vehicle (Yousefi: Para. 0342 and 0586; "If there is also an externally sensed safety issue, the method continues by activating auto safety precaution measures (e.g., auto braking, auto steering, auto transmission adjustment, etc.) 956. The method continues by determining whether the auto safety measures were successful in avoiding an accident 958. If yes, the method repeats 960. If not, the method continues by recording the driver sensed data in a one-time programmable (OTP) memory device 962." "The request may be to a remote source via one of the communication links of the vehicle communication network. The method continues by determining current driving characteristics of the vehicle (e.g., speed, acceleration, braking, and/or other driving traits) 1812.").
Regarding claim 12, Yousefi teaches [a] method of controlling a vehicle, the method comprising: controlling, by a plurality of electronic control devices, a vehicle driving control device configured for driving the vehicle (Yousefi: Para. 0139; "The processing modules 44 may wherein the controlling includes: performing, by each of the plurality of electronic control devices, vehicle network communication with another electronic control device among the plurality of electronic control devices, comparing a signal of the vehicle network communication with a predetermined reference, and determining whether to control the vehicle driving control device according to a result of the comparison (Yousefi: Para. 0192 and 0342; "The link manager 440, alone or in combination with the processing module 438, monitors the "health" of the transmissions and receptions of packets via the active interconnecting port 444. For example, if the data rate of transmissions via the active interconnecting port 444 is lower than a desired threshold due to errors, other factors, or the cable is broken, then the link may be flagged as being in a degenerative state. If the degenerative state compares unfavorably to a threshold, the link manager 440 may deactivate the current active interconnecting port and activate another interconnecting port 444." "If there is also an externally sensed safety issue, the method continues by activating auto safety precaution measures (e.g., auto braking, auto steering, auto transmission adjustment, etc.) 956.").
Regarding claim 13, Yousefi teaches [t]he method of claim 12, wherein the controlling includes transmitting at least one of an activation signal, an inactivation signal, or a response signal to the plurality of electronic control devices (Yousefi: Para. 0194; "For example, if the processing module 438 issues a control signal to change the coupling to a difference bridge-routing module 386, the link manager 440 of the current redundancy/backup module 382 
Regarding claim 14, Yousefi teaches [t]he method of claim 13, wherein the controlling includes stopping transmitting the activation signal, the inactivation signal, and the response signal according to an intensity of the vehicle network communication signal and the predetermined reference (Yousefi: Para. 0192; "The link manager 440, alone or in combination with the processing module 438, monitors the "health" of the transmissions and receptions of packets via the active interconnecting port 444. For example, if the data rate of transmissions via the active interconnecting port 444 is lower than a desired threshold due to errors, other factors, or the cable is broken, then the link may be flagged as being in a degenerative state. If the degenerative state compares unfavorably to a threshold, the link manager 440 may deactivate the current active interconnecting port and activate another interconnecting port 444.").
Regarding claim 15, Yousefi teaches [t]he method of clam 13, wherein the controlling includes cutting off current flowing to the vehicle driving control device upon determining that a predetermined first time period has elapsed after the transmitting the at least one of the activation signal, the inactivation signal, or the response signal to the plurality of electronic control devices (Yousefi: Para. 0353-0356; "FIG. 66 is a logic diagram of another embodiment of 
Regarding claim 16, Yousefi teaches [t]he method of claim 13, wherein the controlling includes, upon receiving the response signal within a predetermined first time period, stopping transmitting the activation signal to the other electronic control device among the plurality of electronic control devices (Yousefi: Para. 0355 and 0598; "If the current draw of the devices does not exceed a current limit, the method continues by determining whether a message to reset a device is received 1086. If yes, the method continues by disabling power to the device 1078 and sending a corresponding message to the POE management module 1080. The POE distribution module will resume providing Power to the device upon receipt of a message from the POE management module to do so." "The packetizing module outputs the packets in a 
Regarding claim 17, Yousefi teaches [t]he method of claim 15, wherein the controlling includes determining whether the response signal is input from the other electronic control device among the plurality of electronic control devices, and continues to transmit the activation signal for a predetermined second time period (Yousefi: Para. 0355; "If the current draw of the devices does not exceed a current limit, the method continues by determining whether a message to reset a device is received 1086. If yes, the method continues by disabling power to the device 1078 and sending a corresponding message to the POE management module 1080. The POE distribution module will resume providing Power to the device upon receipt of a message from the POE management module to do so.").
Regarding claim 18, Yousefi teaches [t]he method of claim 13, wherein the controlling includes transmitting the inactivation signal upon determining that a predetermined third time period has elapsed for the vehicle to be turned off or to enter a state in which the vehicle does not require autonomous driving (Yousefi: Para. 0622-0623; "FIG. 125 is a logic diagram of an embodiment of method for power management in a vehicle network communication system that may be performed by the processing module of the power management module. The 
Regarding claim 21, Yousefi teaches [t]he method of claim 12, wherein the controlling includes determining at least one of steering information, driving information, or posture information according to a result of the vehicle network communication, and controlling the vehicle driving control device to keep driving the vehicle according to a result of on the determination of the at least one of the steering information, the driving information, or the posture information (Yousefi: Para. 0342 and 0586; "If there is also an externally sensed safety issue, the method continues by activating auto safety precaution measures (e.g., auto braking, auto steering, auto transmission adjustment, etc.) 956. The method continues by determining whether the auto safety measures were successful in avoiding an accident 958. If yes, the method repeats 960. If not, the method continues by recording the driver sensed data in a one-time programmable (OTP) memory device 962." "The request may be to a remote source via one of the communication links of the vehicle communication network. The method continues by determining current driving characteristics of the vehicle (e.g., speed, acceleration, braking, and/or other driving traits) 1812.").
Regarding claim 22, Yousefi teaches [t]he method of claim 12, further including warning a user of an abnormality of the vehicle (Yousefi: Para. 0309; "The user outputs are used to wherein the controlling includes controlling the warning device to warn the user of the abnormality regarding at least one of steering, driving, or posture of the vehicle (Yousefi: Para. 0342 and 0586; "If there is also an externally sensed safety issue, the method continues by activating auto safety precaution measures (e.g., auto braking, auto steering, auto transmission adjustment, etc.) 956. The method continues by determining whether the auto safety measures were successful in avoiding an accident 958. If yes, the method repeats 960. If not, the method continues by recording the driver sensed data in a one-time programmable (OTP) memory device 962." "The request may be to a remote source via one of the communication links of the vehicle communication network. The method continues by determining current driving characteristics of the vehicle (e.g., speed, acceleration, braking, and/or other driving traits) 1812.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yousefi as applied to claims 7 and 18 above, and further in view of Squires et al. (US Pub. No. 20040024502 A1), herein after Squires.
Regarding claim 8, Yousefi remains applied as in claim 7, however Yousefi specifically does not disclose [t]he vehicle of claim 7, wherein each electronic control device is configured to determine whether the response signal for the inactivation signal is received, and is configured to determine whether to keep the vehicle network communication according to a result of the determination of whether the response signal for the inactivation signal is received.
In a similar field, Squires teaches [t]he vehicle of claim 7, wherein each electronic control device is configured to determine whether the response signal for the inactivation signal is received, and is configured to determine whether to keep the vehicle network communication according to a result of the determination of whether the response signal for the inactivation signal is received (Squires: Para. 0134-0135; "The flowchart of FIG. 4, at step 510, shows the use of a single control signal to cause the LED indicator 352 to blink. In practice, the blinking of the LED indicator 352 may be achieved in a variety of ways. For example, if a simple hardwired connection between the interface module 21 and the LED indicator 352 is utilized, the interface module 21 may periodically provide periodic on and off control signals to the LED indicator 352 by periodically applying power to the output terminal that is connected to the LED indicator 352. Alternatively, if a blinker module is utilized, the interface module may provide a single 
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the inactivation signals from Yousefi with the control signal interruption, as taught by Squires, for the benefit of ending a signal transmission when it is no longer needed.
Regarding claim 9, Yousefi and Squires remain applied as in claim 8, however Yousefi specifically does not disclose [t]he vehicle of claim 8, wherein each electronic control device is configured to detect existence of an abnormal signal in at least one of the plurality of electronic control devices, and to transmit the activation signal to the other electronic control device among the plurality of electronic control devices according to a result of the detection of the existence of the abnormal signal.
In a similar field, Squires teaches [t]he vehicle of claim 8, wherein each electronic control device is configured to detect existence of an abnormal signal in at least one of the plurality of electronic control devices, and to transmit the activation signal to the other electronic control device among the plurality of electronic control devices according to a result of the detection of the existence of the abnormal signal (Squires: Para. 0279; "The technique described in connection with FIGS. 21-24 also provides an effective mechanism for detecting that an interface module 1420 has been rendered inoperable, for example, due to damage incurred in combat. As just noted, the interface modules 1420 rebroadcast I/O status information at predetermined minimum intervals. Each interface module 1420 also monitors the amount of time elapsed since an update was received from each remaining interface module 1420. Therefore, when a particular interface module 1420 is rendered inoperable due to combat damage, the inoperability of the interface module 1420 can be detected by detecting the failure of the interface module 1420 to rebroadcast its I/O status information within a predetermined amount of time.") for the benefit of detecting any faults or abnormality in the communication system.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communication system for the vehicle controls from Yousefi with the signal abnormality detection system, as taught by Squires, for the benefit of detecting any faults or abnormality in the communication system.
Regarding claim 19, Yousefi remains applied as in claim 18, however Yousefi specifically does not disclose [t]he method of claim 18, wherein the controlling includes determining whether the response signal for the inactivation signal is received, and determining whether to keep the vehicle network communication according to a result of on the determination of whether the response signal for the inactivation signal is received.
In a similar field, Squires teaches [t]he method of claim 18, wherein the controlling includes determining whether the response signal for the inactivation signal is received, and determining whether to keep the vehicle network communication according to a result of on the determination of whether the response signal for the inactivation signal is received (Squires: Para. 0134-0135; "The flowchart of FIG. 4, at step 510, shows the use of a single control signal to cause the LED indicator 352 to blink. In practice, the blinking of the LED indicator 352 may be achieved in a variety of ways. For example, if a simple hardwired connection between the interface module 21 and the LED indicator 352 is utilized, the interface module 21 may periodically provide periodic on and off control signals to the LED indicator 352 by periodically applying power to the output terminal that is connected to the LED indicator 352. Alternatively, if a blinker module is utilized, the interface module may provide a single control signal to the blinker module, which then controls blinking of the LED indicator 352. If the operator then pushes and releases the switch 341 a second time while the parking brake is off, the process in FIG. 4 is repeated and the rear scene lights 351 turn on. In this case, the rear scene lights 351 turn on even though the parking brake is off, because the control system 12 only prevents the rear scene lights from being on when the parking brake is first released. If the operator pushes and releases the switch 341 a third time, the control system 12 turns off the rear scene lights 351.") for the benefit of ending a signal transmission when it is no longer needed.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the inactivation signals from Yousefi with the control signal interruption, as taught by Squires, for the benefit of ending a signal transmission when it is no longer needed.
Regarding claim 20, Yousefi and Squires remain applied as in claim 19, however Yousefi specifically does not disclose [t]he method of claim 19, wherein the controlling includes detecting existence of an abnormal signal in at least one of the plurality of electronic control devices, and transmitting the activation signal to the other electronic control device among the plurality of electronic control devices according to a result of the detection of the existence of the abnormal signal.
In a similar field, Squires teaches [t]he method of claim 19, wherein the controlling includes detecting existence of an abnormal signal in at least one of the plurality of electronic control devices, and transmitting the activation signal to the other electronic control device among the plurality of electronic control devices according to a result of the detection of the existence of the abnormal signal (Squires: Para. 0279; "The technique described in connection with FIGS. 21-24 also provides an effective mechanism for detecting that an interface module 1420 has been rendered inoperable, for example, due to damage incurred in combat. As just noted, the interface modules 1420 rebroadcast I/O status information at predetermined minimum intervals. Each interface module 1420 also monitors the amount of time elapsed since an update was received from each remaining interface module 1420. Therefore, when a particular interface module 1420 is rendered inoperable due to combat damage, the inoperability of the interface module 1420 can be detected by detecting the failure of the interface module 1420 to rebroadcast its I/O status information within a predetermined amount of time."). for the benefit of detecting any faults or abnormality in the communication system.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communication system for the vehicle .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soles; Alexander M (US Pub. No. 20160005241 A1) discloses a system that detects damage in a vehicle.
Chacon et al. (US Pub. No. 20150127212 A1) discloses a dynamic safety system for land vehicles that incorporates warning messages sent to the driver.
Johnson et al. (US Patent No. 9020683 B1) discloses a method and system for fault detection in a vehicle that takes control of the vehicle if needed depending on the issue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663